DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 as amended in the response dated 09 June 2022 are presently under consideration.
Applicant’s amendments to the claims have overcome the prior grounds of rejection and these grounds are therefore withdrawn. Upon further search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection is set forth below.
Applicant’s arguments and remarks are addressed below, where applicable to the present rejection.

Claim Interpretation
The term “luminescent aluminum hydroxide” in the claims is interpreted in light of applicant’s instant specification (paragraph [0024]) to cover one or more of the compounds: AI(OH)3, AIOOH, 5Al2O3-2H2O, and Al2O3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0163104), and further in view of Chen et al (CN 106566537A, reference made to attached English machine translation).

Regarding claim 1 Tseng discloses a solar cell comprising: 
a wavelength conversion material in an interface between an encapsulant of a front surface of the solar cell on which solar light is incident and the solar cell ([0025]-[0026], Fig. 2 see: at light-receiving side S1 of solar cell 2, a wavelength conversion material of a first light conversion layer 26 is positioned between encapsulation layer 27 and external surface of the semiconductor structure 28), and 
wherein photocurrent conversion efficiency is improved ([0025]-[0026], Fig. 2 see: after the wavelength of the incident light is increased in effective range (by the wavelength conversion material), the further photoelectric converting operation is performed and thus the performance of the solar cell 2 is enhanced).
Tseng does not explicitly disclose where said wavelength conversion material is a luminescent aluminum hydroxide wherein the aluminum hydroxide is generated by a thermal decomposition synthesis method from a single aluminum precursor.
Chen teaches a wavelength conversion material which is a luminescent aluminum hydroxide (Chen, Abstract, [0010], [0036]-[0037],  see: blue fluorescent material comprising aluminum hydroxide with particularly remarkable emission in the 400-550nm wavelength range) usable with solar cells (Chen, [0065]). Chen teaches the luminescent aluminum hydroxide is generated by a thermal decomposition synthesis method from a single aluminum precursor (Chen, [0038]-[0038] see: the fluorescent material is provided by thermal decomposition of an organic aluminum salt). Chen teaches the luminescent aluminum hydroxide advantageously does not contain rare earth elements, has low toxicity, adjustable and wide emission wavelength ranges, has high fluorescence quantum yield, good stability and is produced by a simple low cost process (Chen, [0067]-[0068]).
Chen and Tseng are combinable as they are both concerned with the field of wavelength conversion materials for solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Tseng in view of Chen such that the first light conversion layer of Tseng comprises the luminescent aluminum hydroxide of Chen (Chen, Abstract, [0010], [0036]-[0037], see: blue fluorescent material comprising aluminum hydroxide with particularly remarkable emission in the 400-550nm wavelength range) which is generated by a thermal decomposition synthesis method from a single aluminum precursor (Chen, [0038]-[0038] see: the fluorescent material is provided by thermal decomposition of an organic aluminum salt) as the 400-550nm wavelength range of luminescent aluminum hydroxide of Chen is suitable for the range of light absorbed by the solar cell of Tseng (Tseng, [0025]) and as Chen teaches the luminescent aluminum hydroxide advantageously does not contain rare earth elements, has low toxicity, adjustable and wide emission wavelength ranges, has high fluorescence quantum yield, good stability and is produced by a simple low cost process (Chen, [0067]-[0068]).

Regarding claim 2 modified Tseng discloses the solar cell of claim 1, and Chen further teaches wherein a maximum absorption wavelength of the luminescent aluminum hydroxide is formed between 300 nm and 450 nm (Chen, [0119], [0128] see: excitation wavelength of 370 nm), and a maximum emission wavelength of the luminescent aluminum hydroxide is formed between 450 nm and 1,100 nm (Chen, [0120], [0129], Figs. 5-7 see: maximum emission peaks at 456 nm, 452nm, and 455nm).

Regarding claim 3 modified Tseng discloses the solar cell of claim 1, and Chen further teaches wherein the thermal decomposition synthesis method comprises injecting an impurity selected from the group consisting of carbon, carbonyl radical, oxalic phosphoric, and sulfuric acid (Chen, [0013], [0015] see: the blue-fluorescent material of aluminum hydroxide can include a carbon dopant).  

Regarding claim 4 modified Tseng discloses the solar cell of claim 1, wherein the luminescent aluminum hydroxide is coated on the front surface of the solar cell (Tseng, [0025] Fig. 2 see: a layer (coating) of wavelength conversion material (luminescent aluminum hydroxide) is applied on the anti-reflective coating 22 of semiconductor structure 28).   

Regarding claim 5 modified Tseng discloses the solar cell of claim 1, wherein the luminescent aluminum hydroxide is coated on a surface of the encapsulant which is adhered to the front surface of the solar cell (Tseng, [0027] Fig. 2 see: alternatively first light conversion layer 26 (luminescent aluminum hydroxide) can be coated on the adhesive layer (EVA) of encapsulation layer 27 which is adhered to the surface of the semiconductor structure 28).

Regarding claims 7 and 13, modified Tseng discloses the solar cells of claims 4 and 5, and regarding the limitations in claims 7 and 13, which are directed to method of coating said luminescent aluminum hydroxide (e.g. “the coating method is a spray coating method”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the luminescent aluminum hydroxide coating as recited in claims 7 and 13 is the same as the luminescent aluminum hydroxide disclosed by modified Tseng, as set forth above, the claims are unpatentable even though the luminescent aluminum hydroxide of modified Tseng was made/coated by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claims 8 and 14, modified Tseng discloses the solar cells of claims 4 and 5, and regarding the limitations in claims 8 and 14, which are directed to method of coating said luminescent aluminum hydroxide (e.g. “the coating method is a screen printing method”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the luminescent aluminum hydroxide coating as recited in claims 8 and 14 is the same as the luminescent aluminum hydroxide disclosed by modified Tseng, as set forth above, the claims are unpatentable even though the luminescent aluminum hydroxide of modified Tseng was made/coated by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 10 modified Tseng discloses the solar cell of claim 1, and Chen further teaches wherein the luminescent aluminum hydroxide has a particle size of 10 µm or less (Chen, [0035] see: blue fluorescent material preferably has particles of nano-scale spheres where nanoscale fulfills the requirement of being a particle size of 10 µm or less).  

Regarding claim 11 modified Tseng discloses the solar cell of claim 1, and Chen further teaches wherein the aluminum precursor is any one selected from the group consisting of aluminum monoacetate, aluminum triacetate, aluminum diacetate, aluminum triethylaluminum, trimethylaluminum, aluminum alkoxide, diethylaluminum chloride, aluminum sulfate, aluminum cyanide, aluminum nitrite, aluminum carbonate, aluminum sulfite, aluminum hydroxide, aluminum oxide, aluminum chlorate, aluminum sulfide, aluminum chromate, aluminum trichloride, aluminum perchlorate, aluminum nitrate, aluminum permanganate, aluminum hydrogen carbonate, aluminum phosphate, aluminum oxalate, aluminum hydrogen phosphate, aluminum thiosulfate, aluminum chlorite, aluminum hydrogen sulfate, aluminum dichromate, aluminum bromide, aluminum hypochlorite, aluminum chloride hexahydrate, aluminum dihydrogen phosphate, aluminum phosphite, aluminum potassium sulfate dodecahydrate, aluminum bromate, aluminum nitride, and derivatives thereof (Chen, [0050]-[0051] see: the organic aluminum salt precursor can be selected from basic aluminum acetate, aluminum triacetate).  

Regarding claim 12 modified Tseng discloses the solar cell of claim 1, and Chen further teaches wherein the luminescent aluminum hydroxide comprises one or more structures selected from the group consisting of AI(OH)3, AIOOH, 5Al2O3-2H2O, and Al2O3 (Chen, [0012] see: the luminescent aluminum hydroxide can take the form of AI(OH)3, AIOOH).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0163104), in view of Chen et al (CN 106566537A, reference made to attached English machine translation) as applied to claims 1-5, 7-8, and 10-14 above, and further in view of WU et al (US 2012/0037226) and in further view of Komatsu et al (US 2013/0340808).

Regarding claim 6 modified Tseng discloses the solar cell of claim 1, wherein the luminescent material (luminescent aluminum hydroxide) is positioned between the solar cell and the encapsulant by inserting a manufactured film between the encapsulant which is adhered to the front surface of the solar cell and the front surface of the solar cell (Tseng, [0025]-[0026], Fig. 2 see: at light-receiving side S1 of solar cell 2, first light conversion layer 26 formed (manufactured) from a wavelength conversion material is positioned between encapsulation layer 27 and external surface of the semiconductor structure 28) 
Tseng is silent to wherein the manufactured film has a thickness of 100 µm or less and is prepared by dispersing the luminescent aluminum hydroxide into a light transmitting resin comprising the encapsulant.
WU teaches a solar cell comprising a film on a front surface of a solar cell manufactured by dispersing a luminescent material including materials such as Al2O3 in a light transmitting resin (WU, [0014]-[0015] [0034], [0038], Fig. 5 see: layer 141 of a polymer binder facilitates applying photon conversion particles of second anti-reflection layer 14 on semiconductor substrate 5 through printing or spin coating processes). WU teaches this facilitates selective application of the luminescent material to the solar cell without interfering with subsequent soldering and solar cell connection processes (WU, [0038]-[0039]).
WU and modified Tseng are combinable as they are both concerned with the field of wavelength conversion material coatings for solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Tseng in view of WU such that the manufactured film of Tseng is prepared by dispersing the luminescent aluminum hydroxide of modified Tseng into a light transmitting resin as taught by WU (WU, [0014]-[0015] [0034], [0038], Fig. 5 see: layer 141 of a polymer binder facilitates applying photon conversion particles of second anti-reflection layer 14 on semiconductor substrate 5 through printing or spin coating processes) as WU teaches this facilitates selective application of the luminescent material to the solar cell without interfering with subsequent soldering and solar cell connection processes (WU, [0038]-[0039]).
WU is silent to the light transmitting resin comprising the encapsulant and to where the manufactured film has a thickness of 100 µm.
Komatsu teaches a solar cell having a manufactured film of dispersed luminescent particles in a light-transmitting resin of the encapsulant, where the manufactured film has a thickness of 100 µm (Komatsu, [0029], [0055], [0057], Fig. 2 see: wavelength conversion layer 8 formed on the solar batter cell side of the sealing material 3 containing wavelength conversion material 7, where the manufactured film containing the wavelength conversion material has a thickness of 50 µm and formed of EVA encapsulant (paras [0055], [0057])).
Komatsu and modified Tseng are combinable as they are both concerned with the field of wavelength conversion material coatings for solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Tseng in view of Komatsu such that the manufactured film of Tseng has the light-transmitting resin formed of the encapsulant as taught by Komatsu, where the manufactured film has a thickness of 100 µm as taught by Komatsu (Komatsu, [0029], [0055], [0057], Fig. 2 see: wavelength conversion layer 8 formed on the solar batter cell side of the sealing material 3 containing wavelength conversion material 7, where the manufactured film containing the wavelength conversion material has a thickness of 50 µm and formed of EVA encapsulant (paras [0055], [0057])) as such a modification would have amounted to the use of a known thickness of a known light-transmitting resin for its intended purpose in the known environment of a solar cell to accomplish the entirely expected result of dispersing the luminescent aluminum hydroxide particles at the surface of the solar cell and allowing the emitted light to travel the short distance to the surface of the solar cell. 

Regarding claim 9 modified Tseng discloses the solar cell of claim 6, wherein the encapsulant is formed of any one selected from the group consisting of ethylene vinyl acetate (EVA), polyolefin elastomer (POE), cross-linked polyolefin, thermoplastic polyurethane (TPU), polyvinyl butyral (PVB), silicone, silicone/polyurethane hybrid, and ionomer (Tseng, [0027], Fig. 2 see: encapsulation layer 27 includes EVA adhesive) and see (Komatsu, [0029], [0055], [0057], Fig. 2 see: sealing material 3 formed from EVA).

Response to Arguments
Applicant's arguments filed 09 June 2022 on pages 8-9 of the response directed to the terms “fluorescent” and “luminescent” have been fully considered but they are not persuasive.
In particular applicant argues a “fluorescent” material is not a “luminescent” material to which the examiner disagrees. Luminescence broadly refers to the emission of light of a material not caused by heat, where fluorescence is a type of luminescence (photoluminescence) where energy to emit the photons comes from the absorption of a photon with higher energy.
Applicant’s further arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Parce et al (US 2012/0031486) discloses in para [0039] a composition 102 comprising fluorescent nanoparticles 116 where suitable fluorescent nanoparticles comprises materials such as Al2O3 and the composition 102 is positioned adjacent the light incident surface of a solar cell in Figs. 1A-1B.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726